       Case1:19-cr-00460-KMW
      Case  1:19-cr-00460-KMW Document
                               Document62-1
                                        63 Filed
                                            Filed09/23/20
                                                  09/22/20 Page
                                                            Page11ofof22


                                                                   USDC SONY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
                                                               ·~'
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                              X                    DOC#: _ _ _ _ _.....____
                                                                 DATE FILED:      4 / ~ 3 /:?.'r.
UNITED STATES OF AMERICA                            ORDER

               - v .-                               1 9 Cr . 4 6 0 ( KMW)

TODD KOZEL ,

            Defendant .

                                -    -    -   X


KIMBA M. WOOD , U. S . D. J .

      WHEREAS defendant TODD KOZEL has indicated his intent to enter

a guilty plea to a Superseding Information to be filed in this

matter ;

      WHEREAS thi s     Court intends to refer the defendant ' s                     guilty

plea to a United States Magistrate Judge ;

      WHEREAS the ongoing COVID - 19 pandemic necessitates that the

proceeding take place remotely ;

      WHEREAS     the   CARES       Act       and   findings    made   by   the   Judicial

Conference of the United States and Chief Judge Colleen McMahon of

the Southern District of New York allow for guilty pleas to be

taken by phone or video , subject to certain findings made by the

District Judge ;
       Case1:19-cr-00460-KMW
      Case  1:19-cr-00460-KMW Document
                               Document62-1
                                        63 Filed
                                            Filed09/23/20
                                                  09/22/20 Page
                                                            Page22ofof22




     THE COURT HEREBY FINDS that , for the reasons set forth in the
                                             ~~
parties ' joint application dated September .M , 2020 , the change -

of-plea hearing in this       case cannot be     further delayed without

serious harm to the interests of justice .


Dated :   New York , New York
          September J ) , 2020



SO ORDERED :
                                    HONORABLE KIMBA M. WOOD
                                    United States District Judge
                                    Southern District of New York
